Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bramanti et al. (US 2020/0371169 A1; hereinafter Bramanti) in view of Shima-Edelstein et al. (2021/0242326 A1; hereinafter Shima).

Regarding Claim 1, Bramanti (Figs.1-16) discloses a magnetic field sensor comprising: a semiconductor structure having a planar surface, wherein the semiconductor structure comprises a semiconductor member having a two-dimensional electron gas layer therein (412; Fig.10; [0069] and [0034]); a first sensing device (62) formed in the semiconductor structure, wherein the first sensing device comprises a first plurality of electrodes (85 shown in fig.3-8), and wherein the first sensing device is configured to sense a magnetic field along a first axis parallel to the planar surface (see abstract); 
a second sensing device (60; fig.16) formed in the semiconductor structure, wherein the second sensing device comprises a second plurality of electrodes (85 shown in figs.3-8), and wherein the second sensing device (60; Fig.16) is configured to sense a magnetic field along a second axis parallel to the planar surface, the second axis being orthogonal to the first axis (X and Y); and
a third sensing device (58) formed in the semiconductor structure, wherein the third sensing device comprises a third plurality of electrodes (85 shown in figs 3-8), and wherein the third sensing device is configured to sense magnetic field along a third axis normal to the planar surface (Z axis).
Bramanti does not particularly disclose an insulator member disposed on the semiconductor member wherein the plurality of electrodes extend from the insulator member to the two-dimensional electron gas layer.
Shima (Fig.2A-5D) discloses a magnetic field sensor comprising a 2DEG structure (210; [0046]) and further an insulator member (218/418) disposed on the semiconductor member wherein the plurality of electrodes (251, 252) extend from the insulator member (218/418) to the two-dimensional electron gas layer (210).
Therefore it would have been obvious in the art before the filling of the application to have an insulator member on the semiconductor member to prevent current leakage between the metal structures and the underlying 2DEG channel, advantageously contributing to the stability and reliability of the resulting sensor (Shima [0038]).
  Regarding Claim 2, Bramanti in view of Shima as applied in claim 1, Bramanti (Figs.1-16) discloses wherein the first plurality of electrodes, the second plurality of electrodes, and the third plurality of electrodes are identical in height (Fig.3 for instance shows that all electrodes are identical and labeled as 85).  
Regarding Claim 3, Bramanti in view of Shima as applied in claim 1, Bramanti (Figs.1-16) discloses wherein all electrodes of the first plurality of electrodes, the second plurality of electrodes, and the third plurality of electrodes are identical in material composition (Fig.3 and [0045] discloses the composition of electrodes 85).  
Regarding Claim 4, Bramanti in view of Shima as applied in claim 1, Bramanti (abstract and whole publication) discloses wherein at least one of the first sensing device and the second sensing device is a vertical Hall-effect sensor (Bramanti magnetic sensor device has triaxial magnetic sensor which detects in all three directions of X,Y, and Z ).  
Regarding Claim 5, Bramanti in view of Shima as applied in claim 1, Bramanti (Fig.10; [0069]) discloses wherein the semiconductor member comprises: a first layer comprising a III-V compound; and a second layer on the first layer, the second layer comprising a further III-V compound, wherein a junction between the first layer and the second layer comprises the two- dimensional electron gas layer.  
Regarding Claim 6, Bramanti in view of Shima as applied in claim 5, Bramanti (Fig.10; [0069]) discloses wherein the III-V compound is GaN, and wherein the further III-V compound is AlGaN.  
Regarding Claim 7, Bramanti in view of Shima as applied in claim 1, Shima (Fig.4B) discloses wherein the insulator member comprises: a first insulator layer (418); and a second insulator layer (410) on the first insulator layer, wherein the second insulator layer is different from the first insulator layer ([0061], [0031], [0062]).  
Regarding Claim 8, Bramanti in view of Shima as applied in claim 7, Shima (Fig.2A-4B) discloses wherein the first insulator (218/418) comprises aluminium oxide ([0031]).  
Regarding Claim 9, Bramanti in view of Shima as applied in claim 7, Shima (Fig.2A-4B) discloses wherein the second insulator (410) comprises silicon dioxide ([0062]).  
Regarding Claim 10, Bramanti in view of Shima as applied in claim 1, Bramanti (Fig.3 and 16) discloses wherein the first plurality of electrodes are arranged in a line parallel to the second axis, and wherein the second plurality of electrodes are arranged in a line parallel to the first axis (see Figs. 3 and 16 where Fig.3 shows the electrodes at the end of each line and Fig. 16 shows how they can be oriented to be parallel to first and second axis (for instance X, and Y axis)).  
Regarding Claim 11, Bramanti in view of Shima as applied in claim 10, Bramanti (Fig.7 and 16) discloses wherein each of the first plurality of electrodes and the second plurality of electrodes comprises: two side input electrodes; two output electrodes arranged between the two side input electrodes; and a central input electrode arranged between the two output electrodes (there are 7 electrodes 85 shown in Fig.7 which have a center electrode and others are oriented as claimed).  
Regarding Claim 12, Bramanti in view of Shima as applied in claim 11, Bramanti (Fig.7 and 16; [0059]-[0060]) discloses wherein the first sensing device and the second sensing device comprise the same central input electrode (central 85).  
Regarding Claim 13, Bramanti in view of Shima as applied in claim 1, Bramanti (Fig.16) discloses wherein the third plurality of electrodes (85) comprises: two input electrodes, wherein an input line connects the two input electrodes; and two output electrodes, wherein an output line connects the two output electrodes, wherein the output line is orthogonal to the input line ([0092]-[0093]).  
Regarding Claim 14, Bramanti in view of Shima as applied in claim 13, Bramanti (Fig.16) discloses wherein the two input electrodes are arranged equidistant from the output line, and wherein the two output electrodes are arranged equidistant from the input line (shown in figure).  
Regarding Claim 15, Bramanti in view of Shima as applied in claim 13, Bramanti (Fig.16) discloses wherein the input line is 45 degrees relative to each of the first axis and the second axis (from what is shown in Fig.16 and [0092]-[0093] it is understood that the lines are crossing each other wherein for instance lines of 58 crossing line of 60 right in between the 90 degree axis which makes it to be positioned in 45 degree from each other).  
Regarding Claim 16, Bramanti (Figs.1-16) discloses a method of fabricating a magnetic field sensor, the method comprising: forming a semiconductor structure having a planar surface (54a; Fig.10), wherein the semiconductor structure comprises a semiconductor member having a two-dimensional electron gas layer (412; [0069]) therein; 
forming a first sensing device (206; fig.5) in the semiconductor structure, wherein the first sensing device comprises a first plurality of electrodes (85), and wherein the first sensing device is configured to sense a magnetic field along a first axis parallel to the planar surface;
forming a second sensing device (204) in the semiconductor structure, wherein the second sensing device comprises a second plurality of electrodes (85), and wherein the second sensing device is configured to sense a magnetic field along a second axis parallel to the planar surface, the second axis being orthogonal to the first axis (X and Y axis); and 
forming a third sensing device (208; [0078]) in the semiconductor structure, wherein the third sensing device comprises a third plurality of electrodes, and wherein the third sensing device is configured to sense a magnetic field along a third axis normal to the planar surface (Z axis).
Bramanti does not particularly disclose an insulator member disposed on the semiconductor member wherein the plurality of electrodes extend from the insulator member to the two-dimensional electron gas layer.
Shima (Fig.2A-5D) discloses a magnetic field sensor comprising a 2DEG structure (210; [0046]) and further an insulator member (218/418) disposed on the semiconductor member wherein the plurality of electrodes (251, 252) extend from the insulator member (218/418) to the two-dimensional electron gas layer (210).
Therefore it would have been obvious in the art before the filling of the application to have an insulator member on the semiconductor member to prevent current leakage between the metal structures and the underlying 2DEG channel, advantageously contributing to the stability and reliability of the resulting sensor (Shima [0038]).

Regarding Claim 17, Bramanti in view of Shima as applied in claim 16, Bramanti (Figs.1-16) discloses wherein forming each of the first sensing device, the second sensing device, and the third sensing device comprises: forming cavities in the semiconductor structure; and depositing a conductive material into the cavities to form the first plurality of electrodes, the second plurality of electrodes, and the third plurality of electrodes ([0045] discloses that the electrodes can be formed in a cavity).  
Regarding Claim 18, Bramanti in view of Shima as applied in claim 16, Bramanti (Fig.10) discloses wherein forming the semiconductor structure comprises: forming the semiconductor member (412).
Shima also discloses wherein forming the semiconductor structure comprises: forming the semiconductor member (210) and forming the insulator member (218/418/410) on the semiconductor member (210).  
Regarding Claim 19, Bramanti in view of Shima as applied in claim 18, Bramanti (Fig.10; [0069]) wherein forming the semiconductor member (412) comprises: disposing a III-V compound on a substrate; and disposing another III-V compound on the III-V compound.  
Regarding Claim 20, Bramanti in view of Shima as applied in claim 18, Shima (Fig.2A-4D) discloses wherein forming the insulator member comprises: disposing a first insulator material (418) on the semiconductor member (210); and disposing a second insulator material (410) on the first insulator material (418).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/           Examiner, Art Unit 2898                                                                                                                                                                                             
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        December 16, 2022